- internal_revenue_service department of the treasury uil index no washington dc person to contact telanhone numher- reler sbm trea plr-109352-98 date sep legend o f i a i o i i d e i dear sir or madam this is in response to your authorized representative's which requested certain rulings submission dated april regarding the proper federal_income_tax treatment including any reporting and or withholding obligations for certain stipends paid_by your organization and the other above referenced taxpayers to individuals in connection with the research training programs briefly described below the information submitted indicates that a is recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is acute care teaching research and healthcare system affiliate hospitals include b to as the affiliates all of which are also recognized as exempt from federal_income_tax under sec_501 a full service acute care and non- d and e herein after referred a’s c the information submitted further indicates that a and affiliates conduct extensive research training and educational programs including clinical fellowships and research fellowships there are more than big_number research projects being conducted at a and its affiliates for the fiscal_year a and affiliates’ research training programs are modeled after the national institutes of health’s nih s national a and affiliates’ research fellows do not the activities of the research fellows during their research service awards nrsa program and are designed to mirror it the focus of the programs is research training and the development of research skills and not the performance of research services serve as medical residents or as laboratory technicians as part of the research programs and are not replacements or substitutes for either training programs does not materially benefit a or its affiliates fellows in conjunction with their faculty mentors after selection into the programs affiliates’ research programs and the activities of their research fellows and nrsa fellows are the same are not required to have performed past services or to agree to perform future services for a and its affiliates as a condition to receiving a research training program stipend research issues are determined by the research nrsa grants partially fund a and its research fellows the federal tax treatment of qualified scholarships and fellowship grants is addressed in sec_117 of the code sec_117 provides that gross_income does not include any amount received as is described in sec_170 school a qualified_scholarship by an individual who a ii describing generally a an educational_organization a candidate_for_a_degree at to be considered a scholarship or fellowship_grant an amount need not be formally designated as such scholarship or fellowship_grant is any amount_paid or allowed to or for the benefit of the pursuit of study or research grant may amount owed by the recipient to an educational_organization for tuition room and board or any other fee an individual to aid such individual in a scholarship or fellowship a reduction in the for example be in the form of generally a only qualified scholarships may be excluded from income qualified tuition and an amount expended for a student at an educational_institution and a qualified_scholarship is defined as qualified_tuition_and_related_expenses related expenses are tuition and fees required for the enrollment or attendance of fees books supplies and equipment required for courses of instruction at such an educational_organization received for room board travel and incidental living_expenses are not related expenses expenses for tuition fees books supplies and certain equipment are not excludable from a recipient's gross_income under sec_117 candidates for general living_expenses are a typical example of includible scholarship amounts thus scholarship receipts that exceed fellowship stipends made to non-degree amounts sec_117 of the code implementing changes made by the tax_reform_act_of_1986 exclusion for qualified scholarships shall not apply to that no provides that the pub l portion of any amount received which represents payment for teaching research or other services by the student required as a condition for receiving the qualified_scholarship or fellowship compensatory grants in income have been upheld by the supreme court of the united_states which has described excludable grants as relatively disinterested ‘no-strings’ educational grants with no requirement of any substantial quid pro quo from the recipient regulations governing the includibility of bingler v johnson u s a scholarship or fellowship_grant represents payment for a requirement that the recipient pursue studies services when the grantor requires the recipient to perform services in return for the granting of the scholarship or fellowship research or other activities primarily for the benefit of the grantor is treated as scholarship or fellowship_grant conditioned upon either past present or future services by the recipient or upon services that are subject_to the direction or supervision of the grantor represents payment for services a requirement to perform services a a scholarship or fellowship_grant that is includible in of the code is considered gross_income under sec_117 wages for purposes of section 340l1 a amount is subject_to certain withholding and reporting requirements respecting wages including withholding for income taxes and the filing of forms w-2 insurance contributions act fica act status of the grantor futa taxes depends on the nature of the employment and the and federal unemployment tax the application of federal the grantor of such an c b see notice although payments for research services are not excludable the code and regulations make not all payments for research activities under current law represent payment for services clear that a scholarship includes any amount_paid or allowed to aid an individual in the pursuit of study or research accordingly research activities by a student may qualify for exclusion_from_gross_income to no less an extent than formal classroom studies grantor falls within the ambit of sec_117 that inclusion in income is required determining whether a particular awards program makes compensatory payments within the contemplation of sec_117 requiring a consideration of the nature and extent of the impositions and duties imposed upon the participants and of all other relevant facts and circumstances of the program of the code is an inherently factual matter is only where the research required by the it based on the information presented and representations furnished and assuming a programs are conducted substantially as described we have determined that the scholarship and or fellowship stipends awarded thereunder do not represent compensation_for services d and e’s research training b c the awards are within the meaning of sec_117 of the code not paid for or in_connection_with_the_performance_of_services and appear to be relatively disinterested grants to participants to enable them to pursue programs of independent research training and original study focusing on the experience to be gained by the recipient rather than on any grantor benefit we note that the service does not regard the research and research training activities sponsored by institutional nrsa awards as constituting the performance of services within the contemplation ef either current or prior_law 1983_1_cb_364 income_tax under sec_117 of the code to the extent of the recipient’s qualified_tuition_and_related_expenses are awarded under programs substantially_similar if not identical to the nrsa awards program and are thus entitled to similar tax treatment such grants remain eligible for exclusion from federal x's grants see rev_rul accordingly such amounts do not constitute wages for additionally such amounts are not purposes of sec_3401 subject_to sec_3402 relating to withholding for income taxes at source sec_3102 relating to withholding under the federal_insurance_contribution_act fica or sec_3301 relating to the federal_unemployment_tax_act d and e are not required to file forms w-2 information under sec_6041 with respect to such grants finally since a not represent payment for services such amounts are also not subject_to self employment contribution act by sec_1401 of the code t c which states the service’s position that noncompensatory scholarship and fellowship grants do not constitute income from a trade_or_business whether or not such amounts are required to be included in gross_income d and e’s research training stipends do b or any returns of see spiegelman v commissioner also revrul_60_378 c b taxes imposed futa seca see c a b c the recipient of a scholarship or fellowship_grant is responsible for determining whether such grant is in whole or in part includible in gross_income for federal_income_tax purposes where participants are degree candidates such grants will ordinarily be excludable from the recipients’ gross incomes to the extent of their qualified_tuition_and_related_expenses the case of non-degree candidates the entire amount of scholarship or fellowship awards is includible in gross_income you may wish to advise participants in your research programs that the amount of their scholarship or fellowship stipends that exceeds their qualified_tuition_and_related_expenses if any is generally includible in gross_income for federal_income_tax purposes in this letter_ruling is based on the facts and representations provided by the taxpayer and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions such existing at the time of transactions which are not specifically addressed herein or effects resulting from final regulations pertaining to one or more of the issues therefore addressed in this ruling have not yet been adopted this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with proc any conclusions in this ruling 1998_1_irb_7 dollar_figure of rev or modified retroactively except in rare or unusual circumstances are satisfied a ruling is not revoked however when the criteria in section see section dollar_figure of rev_proc because it could help resolve federal tax issues a copy of this letter should be maintained with a permanent records b c d and e's this ruling is directed only to the taxpayer who requested sec_6110 of the internal_revenue_code provides it that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting william a jacks chief branch enclosures copy of this letter copy for sec_6110 purposes
